


117 S2314 IS: Improving Worker Safety in Contracting Act of 2021
U.S. Senate
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2314
IN THE SENATE OF THE UNITED STATES

July 12, 2021
Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Armed Services

A BILL
To ensure the safety of workers of contractors that serve and supply the Armed Forces and the accountable use of taxpayer dollars.


1.Short titleThis Act may be cited as the Improving Worker Safety in Contracting Act of 2021. 2.Department of Defense contractor workplace safety and accountability (a)Training and guidanceThe Secretary of Defense shall develop and provide clear training and guidance to acquisition officials, contracting officers, and current and potential contractors on an annual basis regarding—
(1) the authorities and requirements of Department of Defense officials to consider workplace safety and health information in the pre-award, award, and contract performance phases of the contracting process; and (2)the availability of relevant contractor safety information on the Occupational Health and Safety Administration (OSHA) website.
(b)Comptroller General report
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Department of Defense and the congressional defense committees a report on the health and safety records of Department of Defense contractors. (2)ElementsThe report required under paragraph (1) shall include the following elements:
(A)A description of the Department of Defense's existing procedures to evaluate the safety and health records of current and prospective contractors. (B)An evaluation of the Department's adherence to those procedures.
(C)An assessment of the current incidence of health and safety violations by Department contractors. (D)An assessment of whether the Department of Labor has the resources to investigate and identify safety and health violations by Department of Defense contractors.
(E)An assessment of whether the Department of Labor should consider assuming an expanded investigatory role or a targeted enforcement program for ensuring the safety and health of workers under Department of Defense contracts. (F)An evaluation of the training and guidance developed under subsection (a). 
(c)DefinitionsIn this section: (1)Covered contractThe term covered contract means a Department of Defense contract for the procurement of property or services, including construction, valued in excess of $1,000,000.
(2)Covered subcontractorThe term covered subcontractor means a subcontractor listed in the bid for a covered contract or known by the Department of Defense to be a subcontractor of the offeror. (d)Consideration of safety performance in contracts (1)System for assigning safety performance ratings for certain contractsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a system for assigning safety performance ratings for Department of Defense contracts in industries that have relatively high rates of occupational injuries, including manufacturing, construction, and ship building and repairing.
(2)Ratings for completed contractsBeginning in fiscal year 2023, Department of Defense contracting officials shall assess contractor safety performance at the time of contract completion in industries that have relatively high rates of occupational injuries. (3)Evaluation of safety performance recordsBeginning in fiscal year 2023, Department of Defense contracting officials shall consider information about prospective contractors’ records of safety performance as a factor in awarding contracts in industries that have relatively high rates of occupational injuries.

